Title: From George Washington to Tobias Lear, 12 April 1793
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon, April 12th. 1793.

I have received your letter of the 8th., but as I am on the eve of my return to Philadelphia, and have many letters to write, I shall do little more than acknowledge the receipt of it. The advices which I may receive by the Post to-night, will decide whether I shall proceed by the direct rout—or by the one I intended to have come.
The enclosed from the Attorney General I return to him through your hands, that an account and Copy of it may be taken before you give it to him, wch. should be as soon as convenient.
I always receive the information you convey, and your sentiments upon political or other subjects with pleasure—no apology therefore was necessary for these offered in your letter of the above date. I was sorry to learn by a letter from Mrs. Washingn. that little Lincoln has been unwell. I hope he is quite recovered. My best wishes attend him,—Mrs. Lear—& yourself and I am always—Your sincere friend & Affecte. Servant.
